Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is Group II drawn to a paper roll spindle assembly. The elected species is Group 9 drawn to the species of spindle assembly of Figs 10-17. Claims 14-19 as amended in the latest reply and new claims 20-21 read on the elected invention and species. These claims are examined on their merits herein. 
Claims 1-2 and 7-11 remain withdrawn from further consideration as being drawn to a non-elected invention or species. Additionally, new claims 22-26 are also hereby withdrawn as being drawn to a non-elected invention (a packaged paper roll support assembly) or species.
Claims 19 and 21 are objected to because of the following informalities:  The phrase beginning with “…such that…” on line 13 of claim 19 does not read properly, particularly in the area of line 15 of the claim.  Appropriate correction is required.
Claims 19 and 21 avoid the prior art of record.
Claims 14-18 and 20 are allowed.
Regarding amended claim 1 applicant states in the Remarks that claim 1 now depends from claim 14. The examiner disagrees that claim 1 is a dependent claim that depends on claim 14. Instead claim 1 remains an independent claim drawn to a packaged paper roll support assembly, the paper roll support assembly including a spindle assembly as recited in claim 15. Independent claim 1 as amended is likely to raise non-prior art issues under 35 USC 112. Included in this finding is that no drawing shows the features of claim 1. For this reason and those stated in the Restriction of 5/27/20, claim 1 remains withdrawn from further consideration. For the same reasons, new independent claim 22 and its dependents are also withdrawn from further consideration.   
In view of the indicated allowable subject matter, applicant may find it expedient to cancel the withdrawn claims in order to facilitate issuance of claims 14-21 upon the amendment of claim 19 to obviate the above noted objection. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736